UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-20927
                            Summary Calendar
                         _____________________

               NCNB TEXAS NATIONAL BANK, As receiver for
                   First Republicbank Houston NA and
                         KWP FINANCIAL I, INC.,

                                                 Plaintiff - Appellees,

                                 versus

                     ALLEN HOUK, Trustee, Et Al.,

                                                            Defendants,

                  SIU NIN NG, also known as David Ng;
                            PO-SHIN WONG NG


                                              Defendants - Appellants.

          ________________________________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                            (CA-H-91-571)
          ________________________________________________

                          June 21, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Siu Nin Ng and Po-Shin Wong Ng (Ngs) appeal from the district

court's   Order    Requiring   Turnover,   Appointing   Receiver,   and

Enjoining Persons.     They complain that the district court lacked

*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
sufficient evidence of ownership of property to grant a turnover;

that it erred by ordering turnover as to unspecified property; that

it lacked sufficient evidence that there was property that could

not be readily attached or levied; and that it erred when it

appointed an unqualified receiver.

     Applying Texas law, we review a turnover order for abuse of

discretion.   Jacobs v. Adams, 874 S.W.2d 166, 167 (Tex. App. -

Houston 1994, no writ).      The decision to appoint a receiver in

turnover proceedings is also within the discretion of the trial

court.   Schultz v. Cadle Co., 825 S.W.2d 151, 155 (Tex. App.-

Dallas 1992, writ denied).    We find no abuse of discretion in the

application of the Texas Turnover Statute.

                                                         AFFIRMED.




                                - 2 -